 U. S. TUBE & FOUNDRYUnitedStatesTube & Foundry Co., Inc. andShopmen's Local UnionNo. 455, International As-sociation of Bridge,Structural&Ornamental IronWorkers,AFL-CIO. Cases 29-CA-1802 and 29-CA-1893February 2, 1971DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING ANDJENKINSOn September 25, 1970, Trial Examiner Sidney J.Barban issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the atta-ched Trial Examiner's Decision. The Trial Examinerfurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint. Thereafter, the General Counsel and theUnion filed exceptions to the Decision and support-ing briefs. Respondent filed only exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner, and hereby orders thatthe Respondent, United States Tube & Foundry Co.,Inc., Brooklyn,New York,its officers,agents,succes-sors, and assigns,shall take the action set forth in theTrial Examiner's Recommended Order.'1 In footnote 10 of the Trial Examiner'sDecision,substitute"20" for "10"days.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE331SIDNEY J. BARBAN, Trial Examiner: This matter was heardat Brooklyn,New York,on July 14 and 15,1970, uponallegations in the complaints,as amended at the hearing, inthe above cases,which were consolidated for hearingbyorder of the Regional Director dated March 3, 1970.' Thecharges in these cases were filed on August 28, 1969, andJanuary 13,1970. The complaints,issued on November 28,1969 (Case29-CA-1802), and March 23, 1970(Case 29-CA-1893),allege that the above-named Respondent en-gaged in conduct in violation of Sections 8(a)(1), (3), and (5)of the Act, by interrogation of employees concerning unionmembership and activities,by termination of its practice ofpaying and refusing to pay transportation costs for night-shift employees,by threatening employees with dischargeand other reprisals because of union membership or activi-ties,or participation in a concerted work stoppage allegedlycaused and prolonged by Respondent's unfair labor prac-tices,by negotiating in bad faith with the above- namedCharging Party(herein "the Union"),the duly designatedrepresentative of an appropriate unit of Respondents em-ployees,and by refusing to furnish the Union with certaindata requested in connection with the negotiations betweenthe Union and the Respondent.Respondent's answer,as amended at the hearing, admitsallegations in the complaint sufficient to justify the assertionof jurisdiction in this matter,under current standards of theBoard,and to support a finding that the Union is a labororganization within the meaning of the Act,but denies thecommission of any unfair labor practices.Upon the entire record in this case, from observation ofthe witnesses,and after due consideration of the brief filedby the General Counsel,2the Trial Examiner makes thefollowing:FINDINGS AND CONCLUSIONS1.ALLEGED INTERFERENCE WITH EMPLOYEE RIGHTSA.AllegedInterrogationEmployee activity on behalf of the Union began on Au-gust I1,1969(alldates herein in 1969,unless otherwisenoted). According to the testimony of employee VincentMontalbano,onMonday,August 18.Respondent'spresident,Jerome Featherman,called Montalbano into hisoffice in the morning as Montalbano was coming to workand asked the latter what he knew"about this union," andwhen Montalbano asked what Featherman meant,Feather-man pressed him to "be honest" and to "tell[him] thetruth,asking if Montalbano had signed a card for theUnion. Montalbano states that after he admitted that hehad done so, Featherman then asked how another employ-ee,Danny Gallagher, felt about the Union. When Montal-bano disclaimed any knowledge of Gallagher's sentiments,he asserts Featherman told him to leave.Soon thereafter, as1These cases were originally consolidated with Case29-CB-6%,whichlatter case was severed during the hearing upon execution of an agreementin settlement. Hearing in Case29-CB-6% wascontinued pending notifica-tion of the Trial Examiner of compliance with the settlement agreement inthat case.2General Counsel'smotion to correct the record,to which no oppositionhas been filed,is granted,except as to the proposed correction at p. 152, 1.13188 NLRB No. 60 332DECISIONSOF NATIONALLABOR RELATIONS BOARDMontalbano was with another employee,Jimmy Baccoli(though called a foreman,this employee was stipulated tobe nonsupervisory),Featherman came up,according toMontalbano,and told Baccoli that he didn't "have to askVinnie about the Union,I already did."Though Featherman admitted that he stopped Montalba-no on the morning in question,and "asked him what's goingon, and about this union thing,"Featherman claims thatMontalbano"just shrugged his shoulders and just walkedon," and that there were no further words between them onthis subject.Indeed,Featherman contends that the only twoemployees with whom he had discussions about the Unionbefore August 27, the date of the strike against Respondent,were Montalbano and employee Frank Devito,who assert-edly volunteered that he had signed a card for the Union.Nevertheless,Featherman also admitted at another place inhis testimony that he recalled asking Baccoli if he knew whohad sined up for the Union,to which Baccoli answeredthat he' did not know.Montalbano's testimony is credited.Though brief, it wasdetailedand had the ring of genuine recollection.Featherman's testimony indicated a wider range of interestin andquestioning about employee union activity than hewas willmg to concede at the hearing.Montalbano's testimony that some 3 or 4years previoushe had heard Featherman tell Baccoli that he would puta lock on the place before he would let a union come in"is likewise credited.In respect to this latter testimony,Featherman testified only that he"never had any conversa-tion with [Montalbano]about union matters,"at any time,except,as he later added,during the negotiations in 1969.B.Terminationof Transportationon the Night ShiftAlmost all of Respondent's employees employed on thesecond, or night shift alternated between that shift and theday shift. For several years, Respondent had a practice ofpaying for the transportation of certain employees on thenight shift, including payment to some employees who pro-vided transportation for other workers on that shift. Onesuch employee, D'Ascanio, stated that he received $30 to$35 a week for such service. Featherman testified that hepaid up to $50 a week to provide such transportation, "be-cause of the difficulty in maintaining a night shift."Respondent's counsel,Morris Migden,referred to the dan-ger of being on the streets in the plant area and the lack ofpublic transportation at night as reasons for Respondent'spractice.On August 22, Respondent posted a notice stating thatbeginning the following Monday all men on the night shiftwould have to furnish their own transportation until furthernotice.D'Ascanio states that when he came to work thatafternoon, Featherman came over to him prior to his enter-ing the building, and said "Tony, don't worry about noth-ing.Everything will be all right after everything getsstraightenedout."D'Ascanio then went intothe plantwhere he discovered the notice discontinuing night-shifttransportation.Featherman testified that the notice was posted becauseof falling production on the night shift, asserting that "dur-ing 1969 the loss of production on the night shift in partic-ular caused us to lose orders,and as a consequence, we hadexpected that very shortly we would probably only be run-ning one mill at night,and incurringthese transportationagent of the General Counsel-and perhaps some of histestimony on cross-examination-would indicate that hefirst noted this in August.During cross-examination, also,Featherman asserted that the decrease inproduction on thenight shift "became more severe"after the middle of July.espondent's counsel,Migden,testified that adjustmentswere made to D'Ascanio for transportation payments toAugust 27, the date of the strike, and that he advised theUnion that, if the strike were called off, the night shift wouldbe reinstated on the previous basis.C.Alleged Threats to EmployeesIn support of the allegations that Respondent threatenedits employees because o their union or concerted activities,General Counsel relies upon a telegram which Respondentsent,about September 3, to 17 of its employees who wereon strike,as follows:THIS IS TO ADVISE THAT ALTHOUGH YOU ARE INVOLVED IN AWORK STOPPAGE THE COMPNAY IS STILL HOLDING YOUR JOBOPEN FOR YOU HOWEVER WE CANNOT DO THIS INDEFINITELY IFYOU DO NOT REPORT TO WORK BY FRIDAY SEPT 5,1%9 THE COMPA-NY WILL ASSUME THAT YOU NO LONGER WISH TO WORK HEREAND WE WILL BE COMPELLED TO REPLACE YOUIITHE STRIKEFeatherman testified that about the middle of August hereceived a telegram from the Union claiming to representcertain of Respondent's employees and seeking negotia-tions.William Colavito,an officer of the Union,came intoRespondent's office on August 27 and told Featherman,according to the latter,that Colavito"was pulling the menout, that we hadn't answered his telegram and it could havebeen handled much differently." Colavito left his name andtelephone number with Featherman. On that date most ofRespondent'sproduction and maintenance employees wentout on strike.The strike remains current.Montalbano gave the only testimony concerning themeeting on August 26, when the employees decided tostrike,stating that the reasons discussed at that meeting forthe strike were"the firing of Tommy Gieusto 3 and thetransportation being taken away from the men on the nightshift,and Jerome Featherman altering our working condi-tions."IIIALLEGED REFUSAL TO BARGAINA.The NegotiationsOn August 19, the Union filed a petition with the Boardfor certificationas representativeof _productionand mainte-nance employees of Respondent. On October 29, an elec-tion was conducted by theBoard among the followingemployees, which are foundto constitutean appropriateunit for the purposes of collective bargaining within themeaning ofSection 9(b) of the Act: "All production andmaintenanceemployees and truck drivers employed by theRespondent at its Brooklyn,New York plant, including millset-upman Gallagher and working foreman Baccoh, butexcludingoffice clericalemplo ees, guards,and all supervi-sors as definedin Section2(11) of the Act." A majority ofthe employees in that unitvoting inthe election voted forcosts...was no longer paying us."Featherman stated thathe first became aware o a falling off of production on theIThe discharge of Gieusto,on August 23, originally included in the chargenight shift aboutApril 1969,though his affidavit given anin Case 29-CA-1802, was later withdrawn by the Union. U. S. TUBE & FOUNDRYthe Union, which was certified by the Regional Director ofthe Board,on November 7, as the exclusive bargainingagent of such employees within the meaning of Section 9(a)of the Act.Pursuant to the request of the Union,the parties met forthe purposes of collective bargaining on December 5 and 12.While there is some conflict among the witnesses as to thedetails of what was said and done at the meetings, the recordestablishes the following:Prior to the arrival of Belle Harper, the Union's chiefspokesman,on December 5, Feathermanobjected to theparticipation of Montalbano,and perhaps employee Gal-lagher, in the negotiations,assertedly because of activitiesduring the strike.After discussion with Harper, Respondentagreed that the two could attend themeetings,but shouldbe silent. (Respondent contends that they neverthelessspoke up. The men deny this.) The Union distributed to thenegotiatorsa typed document entitled, in part, "GeneralConcept of Collective Bargaining Demands,"which setforth requests for "Hours of Work, "Overtime Pay," "Hol-idays,"Wash-up and Rest Periods," "Sick Leave," "PaxDays," "Vacations,""Wage Rates and Classifications,'"Welfare Fund," "Pension Fund," and "Training and Ed-ucational Fund."All of the witnesses agree that the first three items in theUnion's document were discussed in detail.In each case, theRespondent rejected the Union's demands, indicating itsdesire to retain its present conditions in those areas 4 How-ever,all witnessesindicate that the Union showed no imme-diateconcern about these matters, but was chieflyinterested in the matter of wages.At the December 5 meeting, Respondent rejected anyincrease in wages.Featherman expressed concern that in-creased costs would place Respondent at a disadvantage inrespect to its competitors,whom he named.Itwas statedthat Respondent felt that it was paying as well or better thanits competition at the timesFeatherman also suggested thatthe Union try to obtain the collective contracts under whichthese competitors were operating so that the parties couldcheck the wage rates that they were paying. Respondentstated that it could not afford to increase the wages paidbecause it had lost money in the current fiscal year, begin-ning March 1. The Union asserted that it could not end thestrike without some improvement to take back to the men.SinceFeatherman advised that he had not had an opportu-nity to go over Respondent's records with his accountant,the Union suggested that he do so,to see if he couldn't makea counteroffer at their next meeting.Respondent and the Union met again on December 12.Featherman advised that he had consulted with his accoun-4counsel,Migden,asserted that Respondent indicated someconcession in the matter of holidays,though General Counsel'switnessesrecallednone.The situationisprobablyaccuratelypresented inFeatherman's testimony that in discussingholidays,Respondent"[was] pre-pared only to offer the holidays that we had,"though thereafter Migdenstated that Respondent might agree to additional moneyfor July 4, whichfell in the normal vacation period.SFeatherman testified that his conclusion that Respondent was payingbetter wages than its competitors was based on the fact that several ofRespondent's employees who had worked for its competitors,or could do so,came back to work for Respondent,and one of them stated that he preferredto work for Respondent.Featherman stated that he had no knowledge of theactual rates paid by his competitors.Respondent,however,desired to havethe record in these proceedings kept open to enable it to obtain the rates paidby its competitors,for the purpose of supporting Featherman's position Therequest was denied on the basis that the facts sought, if they indeed supportedFeatherman's position(a matter unknown to Respondent),would be onlyremotely relevant,if at all, to the issue of Featherman's good faith during thenegotiations333tant,and though there is a dispute as to whether he stateda specific amount,there is no question that he confirmedthat Respondent had suffered losses during the current fis-cal year,notwithstanding it had made profits inprior years.Featherman further stated that Respondent couldn't affordto make the Union an offer of a wage increase at that time.He said that Respondent had no orders then as a result ofthe strike,but that if the Union would end the strike andsend the men back Respondent would be willing to reviewthe situation at the end of 6 months.The Union stated thatthe negotiations were at an impasse.The meeting endedwith the Union suggesting that they get together again whenRespondent advised the Union that it had something tooffer.Respondent insists, in particular,that it offered at bothmeetings to let the Union see its books in confirmation ofits claim that it couldn'tafford wage increases.GeneralCounsel'switnesses dispute this.The TrialExaminer findsit unnecessary to resolve this conflict.It is clear that duringthe meetings the Union evidenced no interest in the basis forthe claimed inability to raise wages,and did not request thatthe Respondent substantiate its position by means of re-cords prior to January 9, 1969. -thismatter is discussedbelow.Respondent,as Featherman testified,lost approximately$60,000 during the 6 months following March 1, the begin-ning of its fiscal year.This was attributed to increased costof steel and to a drop inproduction,which Feathermanattributed to the second shift,in particular.,The record,however,furnishes no objective basis for Featherman's as-serted belief that the loss of production had occurred princi-pally on the second shift.Respondent's accountant statedthat these losses were attributable to price increases in steel,to a rather small extent from a decline inproduction (whichhe did not attribute to any particular shift),and to someconsiderable degree to variations in the gauge of steel deliv-ered.B.The Request for InformationThe Respondent and the Union met at the Regional Of-fice of the Board in Brooklyn, on January 9, 1970, to discusssettlement of the charges filed against Respondent in Case29-CA-1802. At that time Respondent was informed thattheUnionwould like its accountant to examineRespondent's books and records. It was also stated that theUnion intended to file charges that Respondent had violat-ed Section 8(a)(5) of the Act. As a result, no settlement ofthe pending charges was secured.Itwas stipulated that on February 13, 1970, the Union'saccountant met with Respondent's accountant and request-ed production of certain books of account of Respondentfor the fiscal years ending February 28, 1967, 1968, and1969, and, according to the union accountant, tax returnsfor these years (Respondent's accountant does not recall arequest for tax returns). Respondent's accountant showedthe Union's accountant only the payroll book for the weekending August 28, and read to the latter the income andexpense items for the period from March 1 through August31,giving the figures shown on Respondent s books.Respondent's accountant explained that his instructionsfrom Respondent were to give only this material to theUnion.6Migden indicated that there was reference during the negotiations toproblems on the second shift.However, neither Migden nor Feathermanassert that Respondent referred to increases in steel costs during these meet-ings as a source of their difficulties, thoughRespondent's cross-examinationof Harper indicatedsuch a position 334DECISIONSOF NATIONALLABOR RELATIONS BOARDFeatherman testified that he had told his accountant that"we had made a statement to the union about losses in thesixmonths of the fiscal year and that he should supplyfigures to the union's accountants from our records thatwould either substantiate or dispute those claims."ThoughFeatherman was informed that the Union wanted to seemore than just the last 6 months,he did not alter theseinstructions.The accountants met again on June 2,1970, afterRespondent's counsel,Schlossberg,offered the Union addi-tional examination of Respondent s books.At that time, theUnion's accountant was permitted to examine and makenotes from all records of Respondent which he requested,which included certain ledger and financial statements andtax returns for the fiscal years ending February 28, 1967,1968, and 1969,and for the 6 months ending August 31,1969, certain real estate bills, and the payroll for the weekending August 28.So far as the record shows, neither the Union nor theRespondent has requested further negotiations since De-cember 12.IV.ANALYSIS AND CONCLUSIONSA.InterrogationThe evidence of coercive interrogation of employees byRespondent,on the basis of General Counsel's witnesses, isminimal.So far as shown, Featherman's questioning of em-ployees, obviously triggered by the Union's claimof repre-sentation of the employees,was not extensive.Nevertheless,I do not believe that employees should be put in a position,likeMontalbano,where they must feel compelled to declarethemselves with respect to the Union to Respondent and tobequeried about thesentimentsof other employees towardunion representation.It is therefore found that Respondentb coercive interrogation of employees violated Section8(a)(1) of the Act.B.Discontinuanceof Transportation PaymentsThe day after theinterrogationof Montalbano about theUnion, the petition for certification was filed by the Unionwith theBoard.Three days thereafter, on August 22, Res-pondent posted a notice that it was discontinuingpaymentof transportationfor the night shiftem loyees,which Gen-eral Counsel contends was in reprisalpforthe employees'union activities.Respondent claimsthat it took this actionto reduce its costs,since it was losing a large amount ofmoneyin its operations and was experiencing decreasedproduction on thenight shift.However, Respondent's asserted reason for discontinuingpayment foremployee transportationon the night shift doesnot seem,upon analysis,credible.Respondent was appar-entlyaware of its financialproblems forsome time, but sofar as this record shows, it undertook no action to econo-mize or rectify its situationexcept toeliminate this one,relativelysmall expenditure.Further, though itis statedthatRespondent was awaresinceApril of a productionproblem on the nightshift,it is significantthat Respondentmadeno effort to corrector alleviatethe situation until7Featherman's asserted reason for not discussing this alleged falling off ofproduction on the night shift with the employees-that the employeesworked on the night shift only on alternate weeks-was particularly mcredi-ble. Indeed,the record as a whole raises considerable doubt that the declinein production constituted a considerable problem in Featherman's mind atthe timeshortly after the Unioncame into the picture.The reasonswhich apparentlyimpelled Respondent to institute thetransportation paymentsin the first instance-lack of pub-lic transportation and the safety of the employeesin the areaat night-would certainlyseemto continue validso long asthenightshiftcontinued.And notwithstandingFeatherman's assertion that he wasthinkingof eliminatingthe night shift, this apparentlywas not done.During thenegotiations, Respondent's counsel advisedthe Union thatif they would call off the strike, the night shift would bereinstatedon the former basis.On the basis of the above and on the recordas a whole,it isfound that by posting thenotice advising that it wasdiscontinuing transportation payments for the night shiftworkers,and discontinuingsuch payments,Respondent dis-criminatedagainst itsemployeesin respectto their condi-tions of employment,discouragingmembership in andactivities on behalf of the Union, and interfered with theemployees' rightsunder Section7 of the Act,in violation ofSection 8(aX3) and (1) of the Act.C.The Nature of the StrikeMontalbano's credited testimony was that Respondent'saction in discontinuing transportation payments was one ofthe causes for the strike, though there were also other, eco-nomic causes for the work stoppage.Therefore,since onesignificant cause of the strike was conduct of the Respon-dent whichwas anunfair labor practice under the Act, theresultant strike was an unfair labor practice strike, and thestrikers are entitled to such protection as the Act affords towork stoppages in protest of an employer's unfair laborpractices.D.The Telegrams to the StrikersIt is well established that employees engaged in an unfairlabor practice strike are entitled to reinstatement upon theirunconditional request to return to work, notwithstandingthat theymay have been replaced in the interim.Since thestrike in this matter is an unfair labor practice strike, thestrikers could not be deprived of theirjobs by replacements,and Respondent's threats to do so by the telegrams to thestrikers therefore constituted interference with their right tostrike and violated Section8(aXl) of the Act.SeeMaxvilleStone Company,166 NLRB 888,892.E.The NegotiationsI do not find, however, on the basisof the facts in thisrecord thatRespondent acted in badfaithin itsconductduring thenegotiations or in the presentationof the infor-mation requestedby the Union.Basically,Respondent'sposition duringthe two bargaining sessions requested by theUnion wasthat Respondent wanted to retain its presentconditions,but waswilling to reconsider its position in 6months if thestrike was called off and its business resumed.In support of thisposition,Respondent asserted that it waslosing money in the current fiscal year,and, since the strike,had no orders for its products. The Unionevidenced abso-lutelyno interest during these meetings in whether Respon-dent couldsubstantiate these positions,and at the end of thesecondsession declaredthat thenegotiations were at an'impasse. Since that time theUnion hasmade no attempt toresume the negotiations,quite obviouslyrelying on the ef-fect of the striketo persuade Respondent to make conces-sions. U. S. TUBE & FOUNDRYF.The Union's Requestfor InformationThe Unionfirst indicated,on January9,1970, that itwould like to see the recordsupon which Respondent reliedon claiminginability toraise wages.At the Union's request,the accountants for the two partiesmet on February 13,1970. Atthis time the Respondent insisted on limiting theinformation supplied to figuresfor thecurrent fiscal yearand insisted upon reading the figures off rather than lettingthe union accountant see the recordsand copying them.However,it is not claimed that the figures supplied were notcorrect or thattheywere not sufficient to substantiate thefact that Respondent had lost a substantial amount of mon-ey in that fiscal year.In the circumstances,Ido not find that Respondent'sconduct in this instanceviolated the Act orwas in bad faith.Since Respondent was relyingonly uponits losses in thefiscal year beginning March 1 to justify its refusal to makeeconomic concessions, I cannot find that it wasin bad faithin concluding that its obligation was limited to substantiat-ing that claim.While the Union's accountantshould havebeen permitted to examine the pertinent documents himself,rather than have the figures read to him,in the circum-stances here,particularly where it is not claimed that thefigures were inaccurate and theUnion was, indeed, laterpermitted to examine the documents,the deficiency doesnot seem material.In June 1970theUnionwas given access to all ofRespondent's recordswhichitdesired.Assuming that theUnion was entitled to examine all of these documents in thissituation,Iwouldordinarilyconsiderthatthis was too longdelayed.However,in this case I am convinced that accessto these documents,or lack thereof, has neither hinderednor assisted the negotiations.The recordis quite convincingthat theUnion was not particularlyinterested in what theRespondent's records showed.Quite apparently they re-vealed what Featherman saidthey would.Nevertheless, theUnion has shown no desire to resume negotiations.On the basisof thisanalysis and the entirerecord,itwillbe recommended that the allegations that Respondent ne-gotiated withthe Unionin bad faith without intention toarrive at an agreement,and that Respondent has refused tofurnish datato the Union,in violation of Section8(aX5) and(1), be dismissed.CONCLUSIONS OF LAW1.The Respondentis an employer engaged in commercewithin the meaning of Section2(6) and (7) of the Act.2. The Unionis a labor organization within the meaningof Section2(5) of the Act.3.Respondent has engaged in and is engaging in unfairlabor practices in violation of Section8(axl) of the Act bythe interrogation of employees concerningUnionmember-ship and activities, and bythreatening reprisals against em-ployees engaged in an unfairlaborpractice strike againstRespondent,as set forth herein,and by violation of Section8(axl) and (3) of the Act by discontinuingand refusing topay transrtation costs of certain of its employees workingon Its night shift in order to discourage membership in orsupport of theUnion,as set forth herein.4. The unfairlabor practicesset forthherein affect com-merce within the meaning of Section 2(6) and(7) of the Act.5.Respondent has not engaged in conductviolative ofSection 8(aX5) of the Act.THE REMEDY335It having been found that the Respondent has engaged inunfair labor practices in violation of Section 8(axl) and (3)of the Act, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It will be recommended that Respondent restore its priorpractice of paying transportation costs for employees on thenight shift and reimburse its employeesfor anyloss theymay havesuffered by reason of the discontinuance ofRespondent's practice of paying the transportation costs ofemployees employedon Respondent'snight shift, as setforth hereinabove,with interest at the rate of 6 percent perannum.RECOMMENDED ORDER 8Upon the basis of the above findings of fact and conclu-sions of law,and upon the entire record in this case, it isrecommended that the Respondent,United States Tube &Foundry Co.,Inc., its officers,agents,successors, and as-signs, shall:1.Cease and desist from:(a) Altering working conditions or otherwise discriminat-ing against employees in order to discourage membership inor support of Shopmen's LocalUnion No.455, Internation-alAssociation of Bridge,Structural&Ornamental IronWorkers,AFL-CIO,or any other labor organization.(b) Threatening reprisals against its employees for partic-ipation in lawful concerted activities in connection withtheir working conditions.(c) Interrogating employees concerning union member-ship or activities in a manner interfering with,restraining,or coercing employees in the exercise of their rights underthe Act.(d) In any like or related manner interfering with therights of employees guaranteed in Section7 of the Act.2. Take the following affirmative action which is neces-sato effectuate the policiesof the Act:(a) Restoreitsprior practice ofpaying transportationcosts for employeeson the night shit.(b) Reimburse its employees for any losstheymay havesuffered by reason of the discontinuance of Respondent'spractice of paying the transportation costs of employeesemployed on Respondent's night shift,with interest at therate of 6 percent per annum.(c)Upon application,offer to employees engaged in theunfair labor practice strike, which began August 27, 1969,reinstatement to their former or substantially equivalentpositions,without prejudice to theirseniorityor other rightsand privileges, dismissing replacements for the strikers ifnecessary,and make the striking employees whole for anylosses suffered by such employees by reason of any refusalby Respondent to reinstate them upon application begin-ning 5daysafter such application and terminating on thedate such employees are offered reinstatement,with interestthereon at 6 percent per annum.(d) Preserve and make available to the Board or its8 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,recommendations, and Recommended Order herein shall, asprovided in Section 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings, conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDagents,upon request,for examination and copying,all pay-roll records,social security payment records,timecards, per-sonnel records and reports,and all other records necessaryto analyze the amounts due employees,and rights of em-ployment under the terms of this Order.(e) Post at its operations located at New York,New York,copies of the attached notice marked"Appendix."9 Copiesof said notice,on forms provided by the Regional Directorfor Region 29, after being dulyysigned by Respondent'srepresentative,shall be posted b it immediately upon re-ceipt thereof,and be maintained by it for 60 consecutivedays thereafter,in conspicuous places,including all placeswhere notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered,defaced,or covered by any othermaterial.(f)Notify said Regional Director,in writing,within 20days from the receipt of this Decision,what steps have beentaken to comply herewith)°IT IS FURTHER RECOMMENDED that except for the unfair laborpractices found herein allegations of unfair labor practicesin the complaint be dismissed.9In the event that the Board's Order is enforced by a Judgmentof a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall be changedto read "Postedpursuant to a Judgment of the United StatesCourt of Appealsenforcing andOrder of the National Labor Relations Board."10 In the event that this Recommended Order isadopted bythe Board, thisprovision shall be modified to read."Notify said Regional Director, inwriting, within 10 days from the date of thisOrder,what steps Respondenthas taken tocomply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT change your working conditions or oth-erwise discriminate against you in order to discouragemembership in or support of Shopmen's Local UnionNo. 455, International Association of Bridge, Structur-al & Ornamental Iron Workers,AFL-CIO, or any oth-er labor organization.WE WILL NOTthreatenyou withreprisals because youengage in a lawful strike or other concerted activity inconnection withyourworking conditions.WEWILL NOTquestion you aboutyourunion member-ship or activities,or the union membership or activitiesof your fellow employees,in a manner that interfereswith yourlawful right to join and assist unions.WE WILL NOTin any like or related manner interferewith you in the exercise of rights protected under theNational LaborRelations Act.WE WILL reimburse our employees for any loss theymay have suffered because we stoppedppaying trans-portation costs for employees on the nightshpt, withinterest at the rate of 6 percent per annum, and WEWILL continue to pay transportation for our night shiftemployees in accordance with ourpriorpractice.t has been found that the company's em loyees, onAugust 27, 1969,began a strike caused an prolongedby the company's unfair labor practices.Therefore-WE WILL,upontheir application,offer to our employees,who continue lawfull y- on strike,reinstatement to theirformer or substantially equivalent positions withoutprejudice to their seniority or otherrights and privi-leges, dismissing if necessary any employees hired toreplace the strikers,and we will make each employeewhole for any losses suffered as a result of our failureto reinstate such employee within5 daysafter the appli-cation to return to work.UNITEDSTATES TUBE& FOUNDRY CO., INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, FourthFloor, 16 Court Street, Brooklyn, New York 11201,Telephone 212-596-3535.